DETAILED ACTION
This is in response to applicant's communication filed on 06/26/2020, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10616853 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.



US 10616853 B2
Application 16958447
1. A computer-implemented method of determining a location of a mobile computing device, the method comprising: 

determining, by a mobile computing device, a first location of the mobile computing device; 

responsive to determining the first location, requesting, by the mobile computing device, acoustic-contextual data from a real-time locating system, the acoustic-contextual data associated with the first location of the mobile computing device, the acoustic-contextual data comprising first data associated with one or more 

receiving, by the mobile computing device, the requested acoustic-contextual data from the real-time locating system, the acoustic-contextual data being transmitted via a network associated with the real-time locating system; 

receiving, by the mobile computing device, one or more acoustic signals from at least one of the one or more transmitting devices; and 

determining, by the mobile computing device, a second location of the 

2. The computer-implemented method of claim 1, wherein determining the first location of the mobile computing device comprises: 

determining the first location based at least in part on data associated with one or more positioning systems associated with the mobile computing device, wherein an accuracy of the second location of the mobile computing device exceeds an accuracy of the first location of the mobile computing device. 



4. The computer-implemented method of claim 1, further comprising: identifying, by the mobile computing device, the real-time locating system; and wherein requesting the acoustic-contextual data comprises requesting the acoustic-contextual data from a remote computing device associated with the identified real-time locating system. 



accessing, by the mobile computing device, a lookup table correlating a plurality of locations to one or more real-time locating systems that include the identified real-time locating system; and 

wherein identifying, by the mobile computing device, the real-time locating system comprises identifying the real-time locating system based at least in part on the lookup table and the first location. 

6. The computer-implemented method of claim 1, wherein the first data associated with the one or more transmitting devices comprises data 

7. The computer-implemented method of claim 6, wherein the data associated with the one or more acoustic signals comprises data indicative of at least one of a sound pressure level, signal coding type, signal identification, signal direction normal, signal spatial distribution, and signal period associated with the one or more acoustic signals. 

8. The computer-implemented method of claim 7, wherein the second data associated with the environment proximate the one or more transmitting devices comprises identifying information associated with 

9. The computer-implemented method of claim 8, wherein the data associated with the one or more reflective surfaces comprises data indicative of the respective dimensions, normals, and acoustic attenuations of the one or more reflective surfaces. 

10. The computer-implemented method of claim 8, wherein the atmospheric data comprises data indicative of at least one of the speed 

11. The computer-implemented method of claim 1, wherein the mobile computing device is a smartphone. 

12. The computer-implemented method of claim 1, wherein the one or more acoustic signals are ultrasonic signals. 

13. The computer-implemented method of claim 1, wherein the acoustic-contextual data is provided to the mobile computing device by a remote server computing device associated with the real-time locating system. 



determining a first location of a mobile computing device; 

responsive to determining the first location, requesting acoustic-contextual data from a real-time locating system, the acoustic-contextual data associated with the first location of the mobile computing device, the acoustic-contextual data comprising first data associated with 

receiving the requested acoustic-contextual data from the real-time locating system, the acoustic-contextual data being transmitted via a network associated with the real-time locating system; 

receiving one or more acoustic signals from at least one of the one or more transmitting devices; and 


determining a second location of the mobile computing device based at least in part on the acoustic-contextual 

15. The computing system of claim 14, wherein the first data associated with the one or more transmitting devices comprises data associated with one or more acoustic signals to be transmitted by the one or more transmitting devices. 

16. The computing system of claim 15, wherein the data associated with the one or more acoustic signals comprises data indicative of at least one of a sound pressure level, signal coding type, signal identification, signal direction normal, signal spatial distribution, and signal period associated with the one or more acoustic signals. 

17. The computing system of claim 16, wherein the second data associated with the environment proximate the one or more transmitting devices comprises dimensional specifications associated with the environment, identifying information associated with the environment, location data associated with the one or more transmitting devices relative to the environment, data associated with one or more reflective surfaces within the environment, or atmospheric data associated with the environment. 

18. The computing system of claim 17, wherein: the data associated with the one or more reflective surfaces comprises data indicative of the respective dimensions, normals, and 

19. One or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: determining a first location of a mobile computing device; 

responsive to determining the first location, requesting acoustic-contextual data from a real-time locating system, the acoustic-

receiving the requested acoustic-contextual data from the real-time locating system, the acoustic-contextual data being transmitted via a network associated with the real-time locating system; receiving one or more acoustic signals from at least one of the one or more transmitting devices; and 



20. A system for determining a location of a mobile computing device associated with a real-time locating system, the system comprising: 

a first location determiner configured to determine a first location of a mobile computing device; 

means for, responsive to determining the first location, requesting acoustic-contextual data from a real-time locating system, the acoustic-contextual data associated with the first location of the mobile computing 

means for receiving the requested acoustic-contextual data from the real-time locating system, the acoustic-contextual data being transmitted via a network associated with the real-time locating system; means for receiving one or more acoustic signals from at least one of the one or more transmitting devices; and 

a second location determiner configured to determine a second location of the mobile computing 


determining, by a mobile computing device, a first location of the mobile computing device; 

requesting acoustic-contextual data associated with the first location of the mobile computing device, the acoustic-contextual data comprising first data associated with one or more transmitting devices, and second data associated with an environment proximate the one or more transmitting devices; 






receiving, by the mobile computing device, the acoustic-contextual data; receiving, by the mobile computing device, one or more acoustic signals from at least one of the one or more transmitting devices; and 







determining, by the mobile computing device, a second location of the 

2. The computer-implemented method of claim 1, wherein determining the first location of the mobile computing device comprises: 

determining the first location based at least in part on data associated with one or more positioning systems associated with the mobile computing device, wherein an accuracy of the second location of the mobile computing device exceeds an accuracy of the first location of the mobile computing device. 



4. The computer-implemented method of claim 1, further comprising: identifying, by the mobile computing device, the real-time locating system; and wherein requesting the acoustic-contextual data comprises requesting the acoustic-contextual data from a remote computing device associated with the identified real-time locating system. 



accessing, by the mobile computing device, a lookup table correlating a plurality of locations to one or more real-time locating systems that include the identified real-time locating system; and 

wherein identifying, by the mobile computing device, the real-time locating system comprises identifying the real-time locating system based at least in part on the lookup table and the first location. 

6. The computer-implemented method of claim 1, wherein the first data associated with the one or more transmitting devices comprises data 

7. The computer-implemented method of claim 6, wherein the data associated with the one or more acoustic signals comprises data indicative of at least one of a sound pressure level, signal coding type, signal identification, signal direction normal, signal spatial distribution, and signal period associated with the one or more acoustic signals. 

8. The computer-implemented method of claim 7, wherein the second data associated with the environment proximate the one or more transmitting devices comprises identifying information associated with 

9. The computer-implemented method of claim 8, wherein the data associated with the one or more reflective surfaces comprises data indicative of the respective dimensions, normals, and acoustic attenuations of the one or more reflective surfaces. 

10. The computer-implemented method of claim 8, wherein the atmospheric data comprises data indicative of at least one of the speed 

11. The computer-implemented method of claim 1, wherein the mobile computing device is a smartphone. 

12. The computer-implemented method of claim 1, wherein the one or more acoustic signals are ultrasonic signals. 

13. The computer-implemented method of claim 1, wherein the acoustic-contextual data is provided to the mobile computing device by a remote server computing device associated with the real-time locating system. 



determine a first location of a mobile computing device; 

request acoustic-contextual data associated with the first location of the mobile computing device, the acoustic-contextual data comprising first data associated with one or more transmitting devices, and second data associated with an environment 











receive the acoustic-contextual data; receive one or more acoustic signals from at least one of the one or more transmitting devices; and 

determine a second location of the mobile computing device based at least in part on the acoustic-contextual 

15. The computing system of claim 14, wherein the first data associated with the one or more transmitting devices comprises data associated with one or more acoustic signals to be transmitted by the one or more transmitting devices. 

16. The computing system of claim 15, wherein the data associated with the one or more acoustic signals comprises data indicative of at least one of a sound pressure level, signal coding type, signal identification, signal direction normal, signal spatial distribution, and signal period associated with the one or more acoustic signals. 

17. The computing system of claim 16, wherein the second data associated with environment proximate the one or more transmitting devices comprises dimensional specifications associated with the environment, identifying information associated with the environment, location data associated with the one or more transmitting devices relative to the environment, data associated with one or more reflective surfaces within the environment, or atmospheric data associated with the environment. 

18. The computing system of claim 17, wherein: the data associated with the one or more reflective surfaces comprises data indicative of the respective dimensions, normals, and 

19. One or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: determining a first location of a mobile computing device; 

requesting acoustic-contextual data associated with the first location of the mobile computing device, the acoustic-contextual data comprising 













20. A system for determining a location of a mobile computing device associated with a real-time locating system, the system comprising: 

a first location determiner configured to determine a first location of a mobile computing device; 

means for requesting acoustic-contextual data associated with the first location of the mobile computing device, the acoustic-contextual data comprising first data associated with one or more transmitting devices, and 





means for receiving the acoustic-contextual data; means for receiving one or more acoustic signals from at least one of the one or more transmitting devices; and 





a second location determiner configured to determine a second location of the mobile computing .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations in this application are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in light of specification are presented below:

Claim 20: a first location determiner configured to determine a first location of a mobile computing device (Fig. 1 – mobile computing device 102 comprising first location determiner 108, par. 0036); means for requesting acoustic-contextual data associated with the first location of the mobile computing device, the acoustic-contextual data comprising first data associated with one or more transmitting devices, and second data associated with an environment proximate the one or more transmitting devices (Fig. 1 – mobile computing device 102 comprising ACD coordinator 110, par. 0037 – 0041); means for receiving the acoustic-contextual data (Fig. 1 – mobile computing device 102 comprising ACD coordinator 110, par. 0037 – 0041); means for receiving one or more acoustic signals from at least one of the one or more transmitting devices (Fig. 1 – mobile device 102 and par. 0042); and a second location determiner configured to determine a second location of the mobile computing device based at least in part on the acoustic-contextual data and the one or more received acoustic signals (Fig. 1 – mobile device 102 comprising element 112 and par. 0043).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643